Cite as 2014 Ark. 149

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-12-906

                                                    Opinion Delivered April   3, 2014
MICHAEL GILLILAND
                                APPELLANT           PRO SE APPEAL FROM THE HOT
                                                    SPRING COUNTY CIRCUIT COURT
V.                                                  [NO. 30CR-08-243]

STATE OF ARKANSAS                                   HONORABLE ED M. KOON, JUDGE
                                  APPELLEE


                                                    AFFIRMED.


                                        PER CURIAM

       In 2009, judgment was entered reflecting that appellant Michael Gilliland had been found

guilty by a jury of rape and second-degree sexual assault. He was sentenced to life and 240

months’ imprisonment, respectively. We affirmed. Gilliland v. State, 2010 Ark. 135, 361 S.W.3d
279.

       Appellant subsequently filed in the trial court a petition for postconviction relief pursuant

to Arkansas Rule of Criminal Procedure 37.1 (2009). The petition was denied, and this court

affirmed the order. Gilliland v. State, 2012 Ark. 175.

       In 2012, appellant filed in the trial court a pro se petition to correct the sentence on the

ground that it was imposed in an illegal manner. The petition, which was filed pursuant to

Arkansas Code Annotated section 16-90-111 (Supp. 2006), was denied. Now before us is

appellant’s pro se appeal from the order.

       We have held that a trial court’s decision to deny relief under section 16-90-111 will not

be overturned unless that decision is clearly erroneous. Grissom v. State, 2013 Ark. 417 (per
                                      Cite as 2014 Ark. 149

curiam); DeLoach v. State, 2010 Ark. 79 (per curiam). The trial court’s decision in this case was

not clearly erroneous.

       Appellant contended in his petition that he was denied a prompt first appearance

following his arrest; his attorney did not render effective assistance; the trial court erred when

it denied his motion to dismiss the charges; the charging instrument was deficient; the jury was

misled as to the nature of the charges against him; the jury instructions were incorrect; the

prosecuting attorney inflamed the jury with his remarks; he was subjected to double jeopardy

by being convicted of both rape and sexual assault; he was denied the right to confront his

accusers; he was prejudiced by testimony intended to suggest he had bad character; and the court

was without jurisdiction to amend the judgment-and-commitment order in the case. Appellant

concluded the petition with the request that the trial court reduce his sentence.

       With respect to the claims that directly alleged ineffective assistance of counsel or could

be construed to be complaints concerning counsel’s representation, the issues could have been

settled under Criminal Procedure Rule 37.1. A petition that states a claim for postconviction

relief cognizable under Rule 37.1 is governed by that rule regardless of the label placed on it by

a petitioner. Purifoy v. State, 2013 Ark. 26 (per curiam). To the extent that a claim is cognizable

under the Rule, section 16-90-111 has been superseded, and any allegation that can be

considered under Rule 37.1 is subject to the time limitations contained in the Rule. Murphy v.

State, 2013 Ark. 243 (per curiam). All issues raised by appellant in the petition that were

allegations of ineffective assistance of counsel could have been raised in a timely petition under

the Rule; accordingly, the allegations did not present grounds for relief under section 16-90-111.


                                                2
                                       Cite as 2014 Ark. 149

See Hickman v. State, 2012 Ark. 359 (per curiam). Arkansas Rule of Criminal Procedure 37.2(c)

requires that, when the judgment in a case has been affirmed by the appellate court, a petition

under the Rule must be filed within sixty days of the date that the mandate following affirmance

of the judgment was issued. Ark. R. Crim. P. 37.2(c)(ii). Appellant filed his petition far outside

the sixty-day period. The time limitations imposed in Rule 37.2(c) are jurisdictional in nature;

if they are not met, a trial court lacks jurisdiction to grant postconviction relief. Talley v. State,

2012 Ark. 314 (per curiam); Benton v. State, 325 Ark. 246, 925 S.W.2d 401 (1996) (per curiam).

The section 16-90-111 petition before the trial court was not timely filed with respect to the

allegations cognizable under the Rule, and the trial court, thus, had no jurisdiction to grant the

relief sought. When the trial court lacks jurisdiction, the appellate court also lacks jurisdiction.

Mason v. State, 2014 Ark. 29 (per curiam).

       Likewise, the claims of trial error raised by appellant were not cognizable under section

16-90-111 inasmuch as the statute does not provide a means to address trial error. Even

appellant’s assertions of constitutional error were not cognizable under section 16-90-111. See

Stanley v. State, 2013 Ark. 483 (per curiam). Trial error is a matter to be addressed during trial

and on the record on direct appeal from the judgment. Id.; Ybarra v. State, 2013 Ark. 423 (per

curiam).

       As to the claim that the sentence was illegal because the trial court was without

jurisdiction to enter an amended order in the case, a claim that a sentence is illegal presents an

issue of subject-matter jurisdiction that can be addressed at any time. Hill v. State, 2013 Ark. 291

(per curiam); Skinner v. Hobbs, 2011 Ark. 383 (per curiam); see Culbertson v. State, 2012 Ark. 112


                                                  3
                                      Cite as 2014 Ark. 149

(per curiam). Arkansas Code Annotated section 16-90-111(a) provides authority to a trial court

to correct an illegal sentence at any time. See Reeves v. State, 339 Ark. 304, 310, 5 S.W.3d 41, 44

(1999); Renshaw v. Norris, 337 Ark. 494, 500, 989 S.W.2d 515, 518 (1999). For that reason, the

trial court had authority to grant relief under the statute if the sentence imposed on appellant was

indeed illegal. Hodges v. State, 2013 Ark. 299 (per curiam).

       As stated, appellant was sentenced to life imprisonment for rape and 240 months’

imprisonment for second-degree sexual assault. Sentencing in Arkansas is entirely a matter of

statute. State v. Colvin, 2013 Ark. 203, ___ S.W.3d ___; Glaze v. State, 2011 Ark. 464, 385 S.W.3d
203. No sentence shall be imposed other than as prescribed by statute. Maldonado v. State, 2009
Ark. 432. A void or illegal sentence is one that is illegal on its face. Lovelace v. State, 301 Ark.
519, 785 S.W.2d 212 (1990); Fritts v. State, 298 Ark. 533, 768 S.W.2d 541 (1989). A sentence is

illegal on its face when it exceeds the statutory maximum for the offense for which the

defendant was convicted. Lovelace, 301 Ark. 519, 785 S.W.2d 212; Fritts, 298 Ark. 533, 768
S.W.2d 541. If a sentence is within the limits set by statute, it is legal. Grissom, 2013 Ark. 417.

       Rape is a Class Y felony that can be punished by life imprisonment. Ark. Code Ann. §§

5-14-103(c)(1) (Supp. 2009); 5-4-401(a)(1) (Repl. 2006). Second-degree sexual assault is a Class

B felony with a sentencing range of 60 months to 240 months’ imprisonment. Ark. Code Ann.

§§ 5-14-125(b)(1) (Supp. 2009); 5-4-401(a)(3) (Repl. 2006). The sentences imposed on appellant

were, thus, within the statutory range and were not illegal sentences. Also, appellant did not

argue that the sentences were excessive, only that the sentences were imposed in an illegal

manner, but his arguments were concerned with trial error and claims of ineffective assistance


                                                 4
                                      Cite as 2014 Ark. 149

of counsel that were not sufficient to demonstrate that the sentences were imposed in an illegal

manner.

       Moreover, the trial court ruled that appellant’s petition was not timely filed, and we find

no error in that ruling. As noted, if considered as a petition for postconviction relief under Rule

37.1, the petition did not comply with the time restrictions for proceeding under the Rule set out

in Rule 37.2(c)(i). To the extent that any of the issues raised were cognizable in a petition under

section 16-90-111 to correct a sentence illegally imposed, section 16-90-111(a) permits a trial

court to correct a sentence imposed in an illegal manner within the time allowed under the

statute for a reduction of sentence, and section 16-90-111(b)(1) requires that an order under the

statute that reduces a sentence must be entered within ninety days after the sentence is imposed

or within sixty days after receipt by the court of a mandate affirming the judgment or dismissal

of the appeal. Ark. Code Ann. § 16-90-111; see also Reynolds v. State, 2011 Ark. 5 (per curiam).

Here, appellant did not file his petition within sixty days of the date of the mandate in his case.

       Affirmed.

       Michael Gilliland, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                                5